DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Double Patenting
2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., InreBerg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP§ 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.    Claims 1-14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,754,942. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application and the granted patent both claims the same invention. For e.g. both the instant application and the patent claims: “extracting a virtual code from a plurality of detailed code, and searching for the real code based on the virtual codes”. An Internet personal identification number (IPIN), a resident registration number, or the like for identifying a user as well as a card number used upon payment and an account number can be code-type data.
And the invention is used for searching a real code based on a virtual code changed in real time without providing identification information about a user or device, corresponding to a real code.


                                  Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 5. Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 6. Regarding independent claim 1: 
 lines 11-15 recites: “the plurality of detailed codes comprise: a first code for indicating a start point for searching for a storage location, and a second code indicating a search path from the start point to the storage location according to a specific search scheme, wherein the first code and the second code are updated per unit count”.

          It is not clear that what is meant by these limitations; and what is first code and second code; and how this first code and the second code are updated per unit count.

Lines: 16-19 recites: when the virtual code is updated and received, per unit count, at the virtual code verifying device, the vertical code verifying device calculates a point, which is separated along the search path indicated by the second code from the start point indicated by the first code, as the storage location of the real code”

          It is not clear how the storage location is calculated; and how the virtual code generated per unit count is updated.
 Appropriate correction is required.

The other independent claims 13 and 14 recites the same limitation cited in claim 1, so they are also rejected on the same basis as the independent claim 1.

7. Claim 2 recites: “the second code is generated based on a time point which elapses from a time when the real code is generated”.

It is not clear how is the second code generated; and how it gets elapsed.
Appropriate correction is required.

8. Claim 3 recites: “the storage location search algorithm performs rolling motion of a polygon with K sides on a track where k (k is MN) codes are sorted such that a vertex corresponds to a point where each code is arranged; performing the rolling motion of the polygon with K sides to a point on the track, corresponding to the first code in the virtual code received from the virtual code generating means”.

It is not clear what is meant by this limitation; and how the storage location search algorithm performs rolling motion of the polygon with K sides to a point on the track. Furthermore it is not clear, what is meant by rolling motion of the polygon with K sides to a point on the track.

Appropriate correction is required.

9. Other dependent claims 4-12 are rejected because they depend on the rejected claims.


Examiner Note:  A rejection over prior art is not feasible at this time.  The claims are replete with indefiniteness such that it cannot be ascertained as to what the scope of the claims are with respect to applying prior art. 
If any questions or concerns remains, Examiner respectfully request that applicant to contact and arrange an interview


The closest prior art are cited below:

Kurian et al. (US Pat.No.9, 652,770) disclose(s) a computer-implemented method that includes sending, by a mobile wallet server, an identification number that is part of a substitute card number to be used by a mobile device as a mobile wallet, determining an actual card number based on the substitute card number and sending the actual card number and the identification number for processing a payment.

Kobayashi et al. (US Pub.No.2014/0129360) disclose(s) a virtual mall server and a credit card server share conversion information for obtaining, from actual data of the credit card, corresponding dummy data of the credit card. The virtual mall server obtains, based on the conversion information, the corresponding dummy data from the actual data of the credit card to be used for a settlement of the order information, and sends the obtained dummy data to a shop terminal as data of the credit card to be used for the settlement of the order information. Upon receiving, from the shop terminal, a predetermined card processing request based on the dummy data, the credit card server obtains, based on the conversion information, the corresponding actual data from the dummy data of the credit card, and performs the predetermined card processing based on the obtained actual data of the credit card. 



Cardina et al. (US Pub.No.2012/0116902) disclose(s) a system and method for improving security in mobile payment systems. A user device will be operated to request temporary account data for an account. No actual account number will be stored on the device. A remote system will correlate temporary account data to actual account data and transmit temporary account data to the user device, which use the data to make a purchase or generate a temporary account number than may be used to make a purchase. Temporary account data will be automatically erased or expire. A purchase authorization request will be sent by a merchant with temporary account data to a provider of temporary account data. The provider will transmit a request for purchase authorization using actual account data to a payment processor, sending a response to the merchant that does not include actual account data based on a response from the payment processor. 


Brudnicki et al. (US Pub.No.2014/0040139) disclose(s) a system for issuing a dynamic temporary credential to a portable communication device for use in a transaction with an electronic control point. The system receives the current geo-location of the portable communication device and transmits a dynamic temporary credential to the portable communication device from the centralized computer. The system further scores the risk in 


                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached on Mon-Fri: 7 AM-5 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431